Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filling of a non-provisional application on 09/08/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-18 are pending. 

3. Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4. 	Claim(s) 1-18 are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Dayalan et. al. U.S. Publication No. 20180061212 published Mar. 1, 2018.

In regard to Independent claim 1,  Dayalan teaches a  process monitoring system comprising: 
a server having (i) a visualization service for monitoring an automation system, said visualization service being configured with a variable household for process values from a process image, (ii) an alarm list including alarm messages and an alarm household (See building automation network connected to display as a visualization alarms to a user (Para 27-32) via a server.  
at least one first control unit connected to the server, the visualization service being configured to supply the at least first control unit with the process values and the alarm messages, the at least one first control unit being configured to indicate a process object via the process values in an input/output window, the at least one first control unit being further configured to indicate a message sequence display with alarm messages from the alarm list, and the input/output window including an input field for short messages and furthermore includes an activation means (See a control 200 connected to a processor to activate an alarm in response to a condition (Para 33, 39-40, 45-48, Fig. 3). Dayalan teaches an alarm assistance map that holds a message sequence configuraiton that when a condition arises a SMS message is sent in response including remedial information 
a management component for managing process objects, said management module being configured to create an alarm instance for a process object assigned to the input field when a short message is input and an activation means is activated, and being further configured to store an assigned short message as a further alarm message in the alarm list (See user interface (para 34 -36) as a management control to create an alarm and store a message along with media instruction to be sent with the alarm (See also Para 37-43). 
wherein the message sequence display is extended to indicate further alarm messages from the alarm list as short message (See Para 33-48). The interface is provided to the administrator to configure one or more alarm messages. 
 With respect to dependent claim 2, Dayalan teaches the process monitoring system as claimed in claim 1, wherein the further alarm messages with the assigned short messages have a reference to the alarm instances (See Para 36,40-43, 47-48). Dayalan teaches referencing the alarm specific to the instance that created it by ID. 
With respect to dependent claim 3, Dayalan teaches the process monitoring system as claimed in claim 1, wherein a message list is present as an archive for the assigned short messages (See Para 43, stored in message list and can be access subsequent, Para 44). 
With respect to dependent claim 4, Dayalan teaches the process monitoring system as claimed in claim 2, wherein a message list is present as an archive for the assigned short messages (See Para 43, stored in message list and can be access subsequent, Para 44). 
With respect to dependent claim 5, Dayalan teaches the process monitoring system as claimed in claim 2, wherein the process objects have a data network and the data network in addition to other data types has the reference (See Para 36-48, as the objects have a data network or compilation of data to be presented) 
With respect to dependent claim 6, Dayalan teaches the process monitoring system as claimed in claim 3, wherein the process objects have a data network and the data network in addition to other data types has the reference. (See Para 36-48, as the objects have a data network or compilation of data to be presented) 

With respect to dependent claim 7, Dayalan teaches the process monitoring system as claimed in claim 2, wherein the message sequence display further includes means for detailed display of the process object assigned to the short message utilizing the reference (See Para 34, and assistance map by viewing the message and media (para 39-40). 
With respect to dependent claim 8, Dayalan teaches the process monitoring system as claimed in claim 3, wherein the message sequence display further includes means for detailed display of the process object assigned to the short message utilizing the reference. (See Para 34, and assistance map by viewing the message and media (para 39-40). 
With respect to dependent claim 9, Dayalan teaches the process monitoring system as claimed in claim 5, wherein the message sequence display further includes means for detailed display of the process object assigned to the short message utilizing the reference. (See Para 34, and assistance map by viewing the message and media (para 39-40) and by ID Para 43) 
With respect to dependent claim 10, Dayalan teaches the process monitoring system as claimed in claim 1, wherein the message sequence display is configured to display the short message as an acknowledgement-requiring alarm message and accordingly an acknowledgement mechanism is available (See acknowledge of the message Para 44).
With respect to claims 11-18, claims 11-18 reflect a method or set of steps comprising substantially similar subject matter as claims 1-10, thus are rejected along the same rationale. 



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179